DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper support disposed on the upper surface of the upper substrate” (as claimed in independent claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings illustrate in, for example, figure 2, that lower support 120 is disposed on an upper surface of lower substrate 110, but then illustrates that upper support 220 is disposed on a lower surface of upper substrate 210. However, the claims recite that the upper support (220) is disposed on an upper surface of the upper substrate (210). The specification describes (at paragraph [0072]) that “upper support 220 may be disposed on the upper surface 210a of the upper substrate”. However, the drawings do no identify upper surface 210a or lower surface 210b and so it cannot be precisely ascertained which surface of substrate 210 is the upper surface and which surface is the lower surface. Additionally, since claim 1 already identifies (from use of the term “upper” with respect to the disposition of the lower support on the upper surface of the lower substrate) the up direction, and so reversing this direction on the upper substrate would be illogical, lacking any specific definition to the contrary.
Applicant may amend the claims to recite that the upper support is disposed on the lower surface of the upper substrate (as illustrated in figure 2), or Applicant may amend the drawings to show an upper support disposed on an upper surface of the upper substrate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: upper surface 110a, lower surface 110b, upper surface 210a, and lower surface 210b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a lower support disposed on the upper surface of the lower substrate” and then recites “a lower support having a plurality of holes formed in a region of the lower cavity”. It is unclear whether or not these two lower supports are the same element. Claim 1 then recites “a spacer positioned at both ends of the lower support”. It is unclear which of the two claimed lower supports is referenced by this recitation of “the lower support”. Claim 1 similarly recites a first instance of “an upper support” and a second instance of “an upper support” and it is unclear whether or not two upper supports are present. The later recitation of “the upper support” is indefinite since it cannot be ascertained to which of the two upper supports this limitation refers.
Claims 2-9 inherit the limitations of claim 1.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding independent claim 1; Chang et al. U.S. PGPUB No. 2016/0377513 discloses (as illustrated in figure 19) a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 240 for supplying a liquid sample (“A liquid sample may pass through the two end-openings at the front and the rear and enter the sample containing space 240” [0030]), comprising: 5wherein the lower chip comprises a lower substrate 220 having a lower cavity 229 formed therein; a spacer 230 positioned at both ends of a lower transmissive thin film part 226; and the lower transmissive thin film part 226 attached on the lower support 220, 10wherein the upper chip comprises an upper substrate 210 having an upper cavity 219 formed therein; and an upper transmissive thin film part 216, and 15wherein the liquid channel part 240 is formed by stacking the upper transmissive thin film part 216 disposed on the upper substrate on the spacer 230 of the lower chip, and the transmissive thin film part is positioned inside the liquid channel part (figure 1B illustrates that the transmissive thin film parts 216 and 226 form the liquid channel part 240. However, Chang does not disclose upper and lower supports having a plurality of holes, and therefore, Chang does not disclose that the lower transmissive film part covers a lower support that is disposed on an upper surface of the lower substrate, and Chang does not disclose that the upper transmissive film part is attached to and covers an upper support.
Hsieh et al. U.S. PGPUB No. 2019/0272972 discloses a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 611 for supplying a liquid sample. Hsieh discloses that and a lower transmissive thin film part 63 attached on a lower support having a plurality of holes formed in a region of a lower cavity (as illustrated in figure 19). However, Hsieh does not discloses that the lower support is disposed on the upper surface of the lower substrate, and Hsieh does not disclose an upper transmissive thin film part attached on an upper support having a plurality of holes.
Hsieh et al U.S. PGPUB No. 2019/0164720 discloses (as illustrated in figure 3) a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 10 for supplying a liquid sample comprising: 5wherein the lower chip comprises a lower substrate 12 having a lower cavity 1 formed therein; a lower support 11 disposed on the upper surface of the lower substrate 12; and a lower transmissive thin film part 12 attached on the lower support 11 to cover the lower support 11, 10wherein the upper chip comprises an upper substrate 211 having an upper cavity 212 formed therein; an upper support 22 disposed on the lower surface of the upper substrate 211; and an upper transmissive thin film part 23 attached on the upper support 22 to cover the upper support 22. However, Hsieh does not disclose that each of the upper and lower supports have a plurality of holes formed, respectively, in the regions of the upper and lower cavities.
Behar et al. U.S. PGPUB No. 2005/0173632 discloses a transmission electron microscope including a transmissive thin film part 110 disposed on a support portion 112 having a plurality of holes (as illustrated in figure 1A). However, Behar does not disclose a configuration of both upper and lower transmissive thin film parts attached to respective upper and lower support portions.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a liquid chip for an electron microscope comprising: a lower transmissive thin film part attached on a lower support having a plurality of holes formed in a region of a lower cavity formed in a lower substrate; and an upper transmissive thin film part attached on an upper support having a plurality of holes formed in a region of an upper cavity in an upper substrate; and wherein a liquid channel part is formed by stacking the upper support on a spacer positioned at both ends of the lower support.

Regarding dependent claims 2-9; these claims would be allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881